DECISION.
CARPENTER, J.
This is an action brought by Brice D. Armour, of Glo-cester in the County of Providence and State of Rhode Island, against Katherine Doonan, executrix of the last will and testament of Caroline Armour, to recover for the use and occupation by said Caroline Armour, in her lifetime, of a certain dwelling house numbered 14 Dover Street, in the City of Providence.
It appeared from the evidence that the real estate numbered 14 Dover Street at one time was owned by the husband of Caroline Armour, one Obadiah Armour; that the plaintiff in this case, Brice D. Armour, brought suit against his brother, Obadiah Armour, and attached the real estate in question ; that he obtained judgment against Obadiah Armour, and the deputy sheriff in 1901 sold said real estate on execution sale to Brice D. Armour; that thereafter until 1921 the real estate was occupied by Obadiah Armour and his wife, Caroline Armour, and that no rent was demanded for the use of said premises; that in the year *771921, in June, Brice D. Armonr became dissatisfied with tbe manner in which his brother and his wife were occupying the premises, and advised them that he had a chance to sell the premises and wished to go to California; that after some talk he entered into a contract with Caroline Armour, whereby Caroline Armour agreed to pay Brice D. Armour $500 each year for the use of the house at 14 Dover Street; that she was allowed to collect the rent of the downstairs tenement, which amounted to $300 a year, and use the same for her own purposes; that she also agreed to do ordinary, small repairs as a further consideration for the use of the¡ premises, but that Brice D. Armour was to do major repairs. The matter drifted along and no rent was paid under the contract until the death of Obadiah Armour, when there seems to have been some argument between Brice D. Armour and Caroline Armour, and Caroline Armour thereupon vacated the premises. Upon this contract made in June 1921, whereby Caroline Armour agreed to pay $500 each year for the use of the premises, this suit is based. There were some major repairs for which the plaintiff gives the defendant credit, which are set out in the plaintiff’s particular account filed in the Probate Court.
For plaintiff: William P. Bowen.
For defendant: James M. Gillrain, John M. Clifford.
This Court finds that the plaintiff in this case, Brice D. Armour, did enter into a contract with Caroline Armour, whereby Caroline Armour agreed to pay $500 each year for the use of the premises at 14 Dover Street, in said Providence; that she occupied said premises for a period of seven years, and that during the said seven years she laid out and expended the sum of $460; therefore, there was due for the use of said premises the sum of $3,040.00. During the occupancy of the premises, no demand was made for any rent and no effort made to collect the same, therefore the Court does not feel that the plaintiff is entitled to interest on the debt due, except from the date of the writ to the date of the filing of this decision, a period of nine months, amounting to $136.80.
This Court renders decision for the plaintiff in the sum of $3,176.80.